UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 13, 2017 Great Elm Capital Corp. (Exact name of registrant as specified in its charter) Maryland 814-01211 81-2621577 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800 South Street, Suite 230, Waltham, MA 02453 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (617)375-3006 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ☒ Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act Item 9.01 Financial Statements and Exhibits. The registrant is amending its Form8-K that was filed on September 18, 2017 by replacing the following exhibits therein with the following exhibits. Exhibit Index Exhibit Number Description Underwriting agreement, dated as of September 13, 2017 Indenture, dated as of September 18, 2017, by and between the registrant and American Stock Transfer & Trust Company First Supplemental Indenture, dated as of September 18, 2017, by and between the registrant and American Stock Transfer & Trust Company Global Note, dated September 18, 2017 Press release, dated September 13, 2017 (incorporated by reference to the 497 AD (File No. 333-19574 filed on September 14, 2017) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized as of September 20, 2017. GREAT ELM CAPITAL CORP. /s/ Michael J. Sell By:Michael J. Sell Title:Chief Financial Officer
